Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs. Certain findings of fact disapproved and reversed. Memorandum: The evidence in our opinion does not warrant a finding that the plaintiff was induced to marry the defendant upon her representation that she would reside in the city of Rochester. Moreover the evidence does not support a finding that such representation, if made, was falsely made. If the defendant made such a repre*848sentation in good faith and has now changed her mind and has refused to live with her husband in the city of Rochester, such refusal may furnish a basis for a separation action but is not a ground for annulment of the marriage. All concur. (Appeal from a judgment dissolving the marriage of the parties, annulment to become final in three months.) Present — McCurn, P. J., Vaughan, Kimball and Wheeler, JJ.